496 So. 2d 874 (1986)
BEE LINE AIR TRANSPORT, INC., a Florida Corporation, James J. Macivor and Celeste B. Macivor, Appellants,
v.
Jim DODD, a/k/a James E. Dodd, Appellee.
No. 85-2882.
District Court of Appeal of Florida, Third District.
October 14, 1986.
Rehearing Denied November 17, 1986.
*875 Harry M. Solomon, Miami, for appellants.
James K. Pedley, Ft. Lauderdale, for appellee.
Before BARKDULL, HENDRY and JORGENSON, JJ.
PER CURIAM.
Bee Line Air Transport, Inc. and James and Celeste MacIvor appeal a final judgment of involuntary dismissal entered pursuant to Florida Rule of Civil Procedure 1.420(b). We affirm upon the following briefly stated legal analysis.
The contract for sale sued upon did not state a purchase price. At the close of plaintiffs' case no testimony regarding price had been presented. Although a contract with an open price term will not fail for indefiniteness if the parties provide an objective method of determining price, see Blackhawk Heating & Plumbing Co. v. Data Lease Financial Corp., 302 So. 2d 404 (Fla. 1974) (a contract will not fail for indefiniteness if the parties provide an objective method of determining price); Roe v. Winter Haven Co., 104 Fla. 317, 140 So. 463 (1932) (directed verdict for plaintiffs affirmed where substantial evidence tended to show the damages suffered); Bornstein v. Somerson, 341 So. 2d 1043 (Fla.2d DCA 1977) (substantial evidence was adduced to show open price term is common in citrus industry, suggesting parties' intent to be bound), in the instant case the trial court, having no basis upon which to grant a remedy, properly found that there was no valid contract.
Affirmed.